Case 0:19-cv-60725-BB Document 17 Entered on FLSD Docket 05/15/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-60725-BLOOM/Valle

 INDERIA SHIELDS,

        Plaintiff,

 v.

 THE FRESH MARKET, INC.,

       Defendant.
 ________________________________/

                              ORDER SCHEDULING MEDIATION

        The mediation conference in this case shall be held on September 4, 2019, at 12:00 p.m.

 with Markel Arrizabalaga at K&A Mediation169 E Flagler St #1420, Miami, FL 33131. On or

 before September 9, 2019, the parties shall file a mediation report indicating whether all required

 parties were present. The report shall also indicate whether the case settled (in full or in part), was

 continued with the consent of the parties, or whether the mediator declared an impasse. The parties

 may not reschedule the mediation without leave of court.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 14, 2019.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record
